     Case 2:19-cv-00342-MCE-JDP Document 33 Filed 02/18/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LLOYD DYLAN JONES,                                Case No. 2:19-cv-00342-MCE-JDP (PC)
12                       Plaintiff,                     ORDER TO SHOW CAUSE WHY THIS
                                                        CASE SHOULD NOT BE DISMISSED FOR
13           v.                                         FAILURE TO PROSECUTE AND FAILURE
                                                        COMPLY WITH COURT ORDERS
14    PLACER COUNTY SHERIFF’S OFFICE,
      et al.,                                           RESPONSE DUE WITHIN TWENTY-ONE
15                                                      DAYS
                         Defendants.
16

17

18          On September 28, 2020, the court informed plaintiff that he could proceed on the fourth

19   amended complaint’s viable Eighth and Fourteenth Amendment claims against defendants

20   Gualco and Tredinnick and Eighth Amendment claim against defendant County of Placer. ECF

21   No. 28. All other claims were dismissed with leave to amend. Id. at 6-7. Plaintiff was ordered to

22   file, within thirty days, a notice of election advising the court whether he elects to proceed with

23   the viable claims or file an amended complaint. Id. at 7-8. Plaintiff failed to comply with that

24   order. Accordingly, on December 4, 2020, plaintiff was ordered to show cause why this action

25   should not be dismissed for failure to prosecute and for failure to comply with court orders.

26          In response, plaintiff filed a motion to amend the complaint. ECF No. 31. That motion

27   was granted, the December 4, 2020 order to show cause was discharged, and plaintiff was ordered

28   to file a fifth amended complaint by January 18, 2021. ECF No. 32. That deadline has passed,
                                                        1
     Case 2:19-cv-00342-MCE-JDP Document 33 Filed 02/18/21 Page 2 of 2


 1   and plaintiff has not filed a fifth amended complaint.

 2            To manage its docket effectively, the court imposes deadlines and requires litigants to

 3    meet those deadlines. When a plaintiff fails to comply with court-imposed deadlines, the court

 4    may dismiss the plaintiff’s case for failure to prosecute. See Fed. R. Civ. P. 41; Hells Canyon

 5    Pres. Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (“[T]he consensus among

 6    our sister circuits, with which we agree, is that courts may dismiss under Rule 41(b) sua sponte,

 7    at least under certain circumstances.”). Involuntary dismissal is a harsh penalty, but the court

 8    has a duty to administer justice expeditiously and avoid needless burden for the parties. See

 9    Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002); Fed. R. Civ. P. 1.

10            Plaintiff will be given an opportunity to explain why the court should not dismiss his case

11    for failure prosecute and failure to comply with the court’s order requiring him to file a fifth

12    amended complaint. Plaintiff’s failure to respond to this order will constitute another failure to

13    comply with a court order and will result in a recommendation that this action be dismissed.

14    Accordingly, plaintiff must show cause within twenty-one days of the date of entry of this order

15    why the court should not dismiss his case for failure to prosecute and failure comply with court

16    orders. Should plaintiff wish to continue with this lawsuit, he shall also file, within twenty-one

17    days, a fifth amended complaint.

18
     IT IS SO ORDERED.
19

20
     Dated:     February 17, 2021
21                                                     JEREMY D. PETERSON
                                                       UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                       2
